Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a polyolefin sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyolefin sheet, having no adhesive layer, on the wafer and on a back side of the ring frame, such that the polyolefin sheet is in direct contact with the wafer and the back side of the ring frame;
a uniting step of heating the polyolefin sheet while applying pressure to the polyolefin sheet after performing the polyolefin sheet providing step, thereby uniting the wafer and the ring frame through the polyolefin sheet by thermocompression bonding to form a frame unit” as recited in claim 1, and
“wherein the polyolefin sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyolefin sheet after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet outside an outer circumference of the ring frame” as recited in independent claim 3.

Hayashishita (PG Pub. No. US 2018/0142130 A1) teaches a wafer processing method including:
a thermocompression bonding sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a thermocompression bonding sheet on a back side of the wafer and on a back side of the ring frame (¶ 0123 & figs. 2-3: wafer 20 positioned in opening of 7, and thermocompression bonding sheet 1 provided on backs of 20 and 7), the thermocompression sheet being in direct contact with the back side of the wafer and the back side of the ring frame (fig. 3: 1st surface of 1 directly contacts back sides of 20 and 7); and

Umehara et al. (Patent No. US 6,007,920 A) teaches thermocompression bonding a wafer to a dicing sheet (col. 7 lines 35-37 & fig. 3: 6 thermocompression bonded to 7), and subsequently cutting the wafer along each division line by using a cutting apparatus (col. 7 lines 9-11 & fig. 4, similar to Gupta).
However, Hayashishita or Umehara, alone or in combination, fails to teach the thermocompression bonding sheet having no adhesive layer.
Jinno Ayano (Patent Document No. CN 109870756 A, hereinafter ‘Jinno’) teaches a protective film (page 3 line 13: 1, including material similar to base film of Hayashishita) provided in direct contact to a substrate (fig. 1: 1 provided in direct contact with substrate 2), wherein the protective film has no adhesive layer (p. 5, lines 1-4 and 10-11: in at least one embodiment, 1 comprises a single layer of self-adhesive resin film 40 such as a polypropylene resin or a polyethylene resin. In this embodiment, the protective film 1 does not include adhesive layer 50).  However, Jinno is silent to the protective film comprising a thermocompression bonding sheet provided on a back side of a wafer and on a back side of a ring frame, as required by independent claim 1.
Pressel et al. (PG Pub. No. US 2007/0293020 A1) teaches a semiconductor wafer adhered to a surface of a dicing film by thermocompression bonding (¶ 0008).  Pressel further teaches the dicing film is self-adhesive, and therefore is silent to the dicing film comprising an adhesive layer.  However, Pressel is silent to the self-adhesive film provided on a back side of a ring frame, as required by independent claim 1.
Therefore, none of the cited prior art teaches all the limitations of independent claim 1.


Shimotani (Patent document JP 2013-229352 A, machine translation provided), teaches attaching a wafer (10) and a ring frame (60) to an adhesive sheet (fig. 15: 10 and 60 attached to adhesive sheet 43), and subsequently cutting the adhesive sheet to remove a part of the adhesive sheet outside an outer circumference of the ring frame (page 4 lines 6-8).  However, Shimotani does not teach the adhesive sheet comprises polyolefin, or a step of heating the polyolefin sheet as required by independent claim 3.

Claims 2 and 4-3 depend on claims 1 and 3, and are allowable for implicitly including the allowable subject matter above.
In light of these limitations in the claims (see Applicant’s fig. 2 & page 8 lines 11-18), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894